Citation Nr: 0913703	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for  a disability 
manifested by memory loss.  

3.	Entitlement to service connection for prostate cancer.  

4.	Entitlement to service connection for hypertension.  

5.	Entitlement to service connection for scarring of the 
lungs.  

6.	Entitlement to service connection for chronic bronchitis.  

7.	Entitlement to service connection for right ankle 
arthritis.  

8.	Entitlement to financial assistance for specially adapted 
housing.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

At his hearing before the undersigned on December 11, 2008, 
prior to the promulgation of a decision in the appeal, the 
Veteran notified the Board that he wished to withdraw his 
appeal for service connection for a disability manifested by 
memory loss, prostate cancer, hypertension, scarring of the 
lungs, chronic bronchitis, right ankle arthritis, and for 
financial assistance for specially adapted housing.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for 
service connection for a disability manifested by memory 
loss, prostate cancer, hypertension, scarring of the lungs, 
chronic bronchitis, right ankle arthritis, and for financial 
assistance for specially adapted housing by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal as to service connection for a 
disability manifested by memory loss, prostate cancer, 
hypertension, scarring of the lungs, chronic bronchitis, 
right ankle arthritis, and for financial assistance for 
specially adapted housing, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and the appeal as to these 
issues is dismissed.


ORDER

The appeal as to the issues of service connection for a 
disability manifested by memory loss, prostate cancer, 
hypertension, scarring of the lungs, chronic bronchitis, 
right ankle arthritis, and for financial assistance for 
specially adapted housing are dismissed.


REMAND

The remaining issue on appeal is entitlement to service 
connection for PTSD.  Review of the record shows that the 
Veteran served in Vietnam from February 1969 to September 
1969.  His military occupational specialty is listed as a 
cook.  At his hearing on appeal, he stated that he was 
stationed at Cam Ranh Bay during this time and that he came 
under rocket and mortar attacks while there.  He stated that 
he did not come directly under fire, but could see and hear 
the rocket and mortar explosions.  He was not able to recall 
the precise dates of these occurrences.  Recent examination 
reports show that he has been diagnosed as having either PTSD 
or a generalized anxiety disorder, but the Veteran has not, 
as yet, had a compensation examination specifically for the 
purpose of evaluating whether he can be diagnosed with PTSD.  
Moreover, when the anxiety disorder was noted, it was 
described as lifelong and probably made worse by service.  
There is no basis presented for this conclusion nor is the 
degree or reported worsening set out.

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  The Board believes 
that the Veteran has submitted enough information that a 
compensation examination should be undertaken.  

It is noted that in the past the RO has attempted to obtain 
more specific information concerning the claimed stressors.  
They have been unsuccessful, as the Veteran has not provided 
responses to the requests.  In view of the need for further 
development, one additional opportunity to provide more 
specific information will be undertaken.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should once again request 
from the Veteran a statement containing 
as much detail as possible regarding the 
stressors to which he was exposed during 
service.  The Veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates in intervals of two months, 
places, detailed descriptions of the 
events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
Veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action. 

2.	If sufficient information is obtained, 
the RO should forward the Veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
Veteran's alleged stressors and any 
other sources that may have pertinent 
information.

3.	Whether or not the RO verifies the 
presence of an inservice stressor, a VA 
examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that only a stressor 
that has been verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether each stressor 
found to be established by the record 
was sufficient to produce the PTSD, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  In 
addition, after reviewing the claims 
file and examining the Veteran if any 
other acquired psychiatric disorder is 
found, the etiology of that disorder 
should also be set out, to include 
whether it was related to or made worse 
by service.  A complete rational of any 
opinion expressed should be included in 
the examination report.
 
4.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


